Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-10 in the reply filed on March 17th, 2021 are acknowledged. Claims 1, 10 and 11 have been amended. Claim 2 has been cancelled. Claims 11-20 have been withdrawn from consideration.  Claims 1 and 3-20 are pending.
Action on merits of claims 1 and 3-10 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over

Regarding Claim 1, Zhang ‘540 teaches a display substrate comprising: 
a substrate (Fig. 2A, (101); [0045]), 
a display unit (Fig. 2B, (102); [0045]) arranged on the substrate, 
an ultraviolet shielding layer (Fig. 2C, (103); [0049]) arranged on a side of the display unit away from the substrate, wherein the ultraviolet shielding layer covers at least a portion of the display unit and comprises at least two ultraviolet absorbing materials (see para. [0050] and [0055]) having different ultraviolet absorption bands.  Since the first and second composite layer materials (see para. [0050]) which absorbs ultraviolet light are different (see para. [0055]), inherently the limitation: “at least two ultraviolet absorbing materials having different ultraviolet absorption bands” is met;
the ultraviolet absorption bands of the at least two ultraviolet absorbing materials are able to absorb ultraviolet light (see para. [0055]) after being superimposed.  
Thus, Zhang ‘540 is shown to teach all the features of the claim with the exception of explicitly the feature: “a wavelength range of 10 nm to 400 nm”.
However, Rama ‘636 teaches the sealing stack layer (see Fig. 9, para. [0125]) absorbing the UV wavelength range less than 400 nm (see Figs. 11 and 13) which overlaps the claim rang of 10 nm to 400 nm.
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Zhang ‘540 by having the ultraviolet absorbing materials to absorb ultraviolet light of wavelength range of 10 nm to 400 nm to provide a barrier stack that has improved barrier properties (see para. 0013]).


Regarding Claim 4, Zhang ‘540 teaches along a direction from proximate to the substrate to away from the substrate, a refractive index of the ultraviolet shielding layer gradually decreases (see para. [0052]).  

Claims 1 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0093828, hereinafter as Kim ‘828) in view of Ramadas (US 2014/0179040, hereinafter as Rama ‘040) and further in view of Rama ‘636.
Regarding Claim 1, Kim ‘828 teaches a display substrate comprising: 
a substrate (Fig. 1, (110); [0040]), 
a display unit (Fig. 1, (120); [0040]) arranged on the substrate, 
an shielding layer (Fig. 1, (130); [0040]) arranged on a side of the display unit away from the substrate, wherein the shielding layer covers at least a portion of the display unit and at least two absorbing materials (131 and 132; [0057]-[0058]) having different absorption bands.  
Thus, Kim ‘828 is shown to teach all the features of the claim with the exception of explicitly the feature: “the ultraviolet absorbing materials”.  
However, Rama ‘040 teaches ultraviolet absorbing materials (see para. [0027]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘828 by having the ultraviolet absorbing 
Furthermore, it has been held to be within the general skill of a worker in the art to select the ultraviolet materials for the shielding layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416. A person of ordinary skills in the art is motivated to select the ultraviolet materials for the shielding layer when this prevents/limits the transmission of ultraviolet light through the shielding/barrier film. 
Thus, Kim ‘828 and Rama ‘040 are shown to teach all the features of the claim with the exception of explicitly the feature: “a wavelength range of 10 nm to 400 nm”.
However, Rama ‘636 teaches the sealing stack layer (see Fig. 9, para. [0125]) absorbing the UV wavelength range less than 400 nm (see Figs. 11 and 13) which overlaps the claim rang of 10 nm to 400 nm.
	Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Kim ‘828 and Rama ‘040 by having the ultraviolet absorbing materials to absorb ultraviolet light of wavelength range of 10 nm to 400 nm to provide a barrier stack that has improved barrier properties (see para. 0013]).

 	Regarding Claim 4, Kim ‘828 teaches along a direction from proximate to the substrate to away from the substrate, a refractive index of the ultraviolet shielding layer gradually decreases (see para. [0058]).  

Regarding Claim 5, Kim ‘828 teaches the ultraviolet shielding layer comprises a first ultraviolet absorbing material (131) and a second ultraviolet absorbing material (132), wherein a 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first/second/third ultraviolet absorbing material layers that can be arranged in any order, therefore the first region comprises the first ultraviolet absorption material, the second region comprises the first ultraviolet absorbing material and the second ultraviolet absorbing material, and the third region comprises the second ultraviolet absorbing material involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the first/second/third ultraviolet absorbing material layers when this improves the ultraviolet light’s shielding of the shielding layers and/or increases the light performance of the display panel. 

Regarding Claim 6, Kim ‘828 teaches the ultraviolet shielding layer comprises a first ultraviolet absorbing material (131) and a second ultraviolet absorbing material (132), and a refractive index of the first ultraviolet absorbing material is greater than a refractive index of the second ultraviolet absorbing material (see para. [0058]); and the at least two regions comprises a fourth region.

However, it has been held to be within the general skill of a worker in the art to have a fifth region, and a sixth region sequentially arranged in a direction sequentially arranged along a direction from proximate to the substrate to away from the substrate, and wherein a mass ratio of the first ultraviolet - 32-absorbing material to the second ultraviolet absorbing material in the fourth region is X1 that is greater than 1, a mass ratio of the first ultraviolet absorbing material to the second ultraviolet absorbing material in the sixth region is X3 that is less than 1, and a mass ratio of the first ultraviolet absorbing material to the second ultraviolet absorbing material in the fifth region is X2 that is less than X1 and greater than X3 on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 7, Rama’ 040 teaches the ultraviolet absorbing material comprises a triphenylamine-based organic material, a material with an aza-aromatic ring structure or a triamine derivative with a carbazole-based benzo-conjugated structure (see para. [0026]).  
Furthermore, it has been held to be within the general skill of a worker in the art to select a triphenylamine-based organic material, a material with an aza-aromatic ring structure or a In re Leshin, 125 USPQ 416., 125 USPQ 416.

Regarding Claim 8, Kim ‘828 teaches the ultraviolet absorbing material has a refractive index of 1.8 to 2.2 (see para. [0020]-[0021].  

Regarding Claim 9, Kim ‘828 teaches the ultraviolet shielding layer (130) covers the entire region of the display unit (120) (see Fig. 1; [0040]).  

Regarding Claim 10, Rama ‘040 teaches a display device (Fig. 6, (110); [0081]) comprising the display substrate of claim 1; a display circuit and a power supply (see Fig. 6). 
Rama ‘636 teaches the substrate is a part of a circuit board (see para. [0049]).

Response to Arguments
Applicant's arguments, with regards to claims 1 and 3-10, filed on March 17th, 2021 have been fully considered but they are moot in view of the new ground of rejection.

Interviews After Final
Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DZUNG TRAN/
Primary Examiner, Art Unit 2829